2017 IL 121681



                                        IN THE

                               SUPREME COURT

                                           OF

                         THE STATE OF ILLINOIS




                                   (Docket No. 121681)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                       ANTHONY S. BROWN, Appellant.


                            Opinion filed November 30, 2017.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                        OPINION

¶1       In this appeal, we address a disagreement in the appellate court on the proper
     standard for reviewing a guilty-plea defendant’s challenge to his plea counsel’s
     performance raised in a petition seeking relief under the Post-Conviction Hearing
     Act (725 ILCS 5/122-1 et seq. (West 2014)). The specific issue presented is
     whether defendant made a substantial showing of a violation of his constitutional
     right to counsel by alleging that he entered into a negotiated guilty-plea agreement
     in reliance on his counsel’s erroneous sentencing advice.

¶2        The trial court granted the State’s motion to dismiss defendant’s postconviction
     petition without an evidentiary hearing. The appellate court affirmed. In relevant
     part, the court rejected two other appellate court decisions holding that such a claim
     was sufficient, standing alone, to establish prejudice and to warrant an evidentiary
     hearing. See 2016 IL App (4th) 140760, ¶¶ 11, 25 (disagreeing with and ultimately
     rejecting People v. Kitchell, 2015 IL App (5th) 120548, and People v. Stewart, 381
Ill. App. 3d 200 (2008)). For the reasons that follow, we agree with the appellate
     court’s conclusion and affirm its judgment, albeit under a slightly different
     rationale.


¶3                                    BACKGROUND

¶4       On September 13, 2012, defendant Anthony S. Brown was charged by
     information with the offenses of being an armed habitual criminal (720 ILCS
     5/24-1.7(a) (West 2012)) and home invasion with a firearm (720 ILCS 5/19-6(a)(3)
     (West 2012)). The charges arose from an incident that occurred on September 9 in
     Champaign, Illinois, at the home of defendant’s former girlfriend.

¶5       On May 6, 2013, defendant entered a fully negotiated guilty plea to the charge
     of being an armed habitual criminal in the circuit court of Champaign County. In
     exchange, defendant was sentenced to 18 years’ imprisonment, and the State
     nol-prossed the home invasion charge.

¶6       Before entry of the plea agreement, the trial court explained the charges, noting
     that defendant was charged as an armed habitual criminal after having previously
     been convicted of unlawful use of a weapon by a felon and unlawful possession
     with intent to deliver cannabis. The court admonished defendant that the armed
     habitual criminal charge was a Class X felony with a minimum sentence of 6 years
     and a maximum sentence of 30 years, a 3-year term of mandatory supervised
     release, and a potential fine of $25,000. The court further admonished defendant of
     his trial rights and the consequences of waiving those rights and entering a guilty
     plea. Defendant responded that he understood his rights and that he intended to
     plead guilty.




                                             -2­
¶7         In presenting the plea agreement, the State recommended a sentence of 18
       years’ imprisonment and payment of fees. When asked by the trial court if
       defendant agreed with those terms, defendant responded affirmatively. Defendant
       denied that he was promised anything and denied that he was threatened or forced
       to accept the plea agreement.

¶8        The State then offered the following factual basis for the plea agreement:

              “On September 9 of 2012, Champaign police were called to 1207 Crispus in
          Champaign by Shauntrayah Foster and Taylor Rodgers, who were reporting
          that the defendant, who they knew as their mother’s ex-boyfriend, was in the
          home with a gun. Police responded and had to force entry into the home. As
          they forced entry, the defendant ran down the hallway towards them. Three
          police officers saw him lifting the gun from the area of his waistband [and]
          pointing it in their direction. They discharged their weapons. The revolver was
          recovered where [defendant] dropped it. It was sent to the state lab and
          determined to be a .22 caliber revolver that was in functioning condition.”

       After the State concluded its factual basis, the trial court asked defendant’s attorney
       if he believed the State had witnesses who would testify to those facts. Defense
       counsel responded affirmatively. The court asked defendant if he was pleading
       guilty to the charge of being an armed habitual criminal, and defendant responded
       “yes.”

¶9        The trial court accepted the plea agreement and proceeded to sentencing.
       Consistent with the plea agreement, the court sentenced defendant to 18 years’
       imprisonment and dismissed the home invasion charge.

¶ 10       On May 22, 2013, defendant filed a pro se notice of appeal. Defendant attached
       a signed affidavit, indicating that he “took plea at 50% not 85%.” The trial court
       appointed the Office of the State Appellate Defender to represent defendant.

¶ 11       On June 7, 2013, defendant filed a pro se motion for reduction of sentence,
       asserting that he received ineffective assistance of trial counsel because his counsel
       erroneously advised defendant that he would serve only 50% of his 18-year
       sentence. The trial court denied the motion because defendant entered a negotiated
       guilty plea and, therefore, was not permitted to file a motion to reduce sentence.




                                                -3­
¶ 12       On August 16, 2013, the appellate court dismissed defendant’s direct appeal at
       his request. Defendant did not refile an appeal.

¶ 13       On February 27, 2014, defendant filed a pro se postconviction petition,
       challenging the constitutionality of the armed violence statute that relied on his
       prior conviction for unlawful use of a weapon. Defendant also argued that he
       received ineffective assistance of trial counsel because counsel misinformed him
       on his potential eligibility for good time credit and incorrectly advised defendant
       that he would serve only 50% of his 18-year sentence. 1

¶ 14       The trial court appointed the Champaign County public defender to represent
       defendant in the postconviction proceedings. Defendant’s counsel filed an
       amended postconviction petition on June 19, 2014. The amended petition is the
       subject of this appeal.

¶ 15       Defendant’s amended petition withdrew his constitutional challenge to the
       armed violence statute and, instead, focused exclusively on his sentencing claim.
       Specifically, defendant alleged that trial counsel told him that he would serve 85%
       of his sentence if convicted of the home invasion charge but that he would serve
       only 50% of his sentence if convicted of the armed habitual criminal charge.
       Defendant noted that his counsel’s advice was erroneous because the applicable
       sentencing statute requires a person convicted of the offense of armed habitual
       criminal to serve 85% of the sentence (730 ILCS 5/3-6-3(a)(2)(ii) (West 2012)). In
       addition, the record of the plea hearing demonstrates that defendant was not
       advised on how much of his sentence he would have to serve. Nor did any of the
       accompanying documentation (the charges, the sentencing papers, or the mittimus)
       include that information. Defendant further alleged in his amended petition that his
       counsel’s ineffective assistance prejudiced him because he pleaded guilty based on
       the erroneous belief that he would serve only 50% of his 18-year sentence when he
       actually must serve 85%, an additional 6 years in prison. Defendant asserted that if
       he had been properly advised on sentencing he “would not have accepted the plea
       and would have taken the case to trial wherein he would have been acquitted.”

           1
            Section 3-6-3(a)(2.1) of the Unified Code of Corrections (730 ILCS 5/3-6-3(a)(2.1) (West
       2012)) allows defendants convicted of certain enumerated offenses to receive “day-for-day” credit
       against their sentences, potentially allowing those defendants to serve only 50% of their sentence.




                                                     -4­
       Defendant argued that he made the requisite “substantial showing of a violation of a
       constitutional right” and was entitled to an evidentiary hearing.

¶ 16        Defendant attached several documents to his amended petition, including his
       own affidavit. In his affidavit, defendant averred that he trusted his trial counsel to
       give him accurate information on sentencing and believed his counsel because
       “[counsel] showed me paperwork for the plea and it said nothing about having to do
       85%.” Defendant further attested that “right before the plea” he confirmed with his
       trial counsel that he would serve only 50% of his sentence and that counsel told
       defendant, “don’t play with these people.”

¶ 17       Defendant did not discover that his trial counsel erroneously advised him on
       sentencing until he arrived at the Department of Corrections. Although defendant
       attempted to contact his trial counsel after learning this information, he was never
       contacted by counsel. Defendant averred that he would not have accepted the plea
       agreement if he knew that he was required to serve 85% of his 18-year sentence.

¶ 18       On August 18, 2014, the State filed a motion to dismiss defendant’s amended
       petition. The State argued that defendant failed to establish the requisite substantial
       showing of a constitutional violation to entitle him to an evidentiary hearing.

¶ 19      On August 26, 2014, the trial court granted the State’s motion to dismiss. The
       court determined that defendant was not prejudiced by any error in counsel’s
       advice on sentencing.

¶ 20       On direct appeal, the appellate court affirmed. 2016 IL App (4th) 140760. The
       court first noted that defendant’s position was supported by the decisions in
       Stewart, 381 Ill. App. 3d at 206, and Kitchell, 2015 IL App (5th) 120548, ¶ 13, both
       holding that a postconviction petitioner makes a substantial showing of a
       constitutional violation and is entitled to an evidentiary hearing when he alleges in
       his petition that he entered into a guilty plea in reliance on his trial counsel’s
       erroneous sentencing advice. 2016 IL App (4th) 140760, ¶ 11.

¶ 21       The appellate court, however, declined to follow Stewart and Kitchell after
       determining that those decisions conflicted with this court’s opinion in People v.
       Rissley, 206 Ill. 2d 403 (2003), as it applied the familiar two-prong Strickland
       standard (Strickland v. Washington, 466 U.S. 668 (1984)) to a guilty-plea




                                                -5­
       defendant’s claim of ineffective assistance of counsel. The appellate court
       explained,

              “[Stewart and Kitchell] assume a defendant can show prejudice [for
          purposes of Strickland] simply by asserting that, but for plea counsel’s bad
          advice, he or she would have pleaded differently and would have gone to trial.
          But Rissley is quite clear: a bare allegation to that effect will not establish
          prejudice. [Citation.] The defendant must additionally claim he or she is
          innocent of the charges or must identify a plausible defense to the charges.
          [Citation.]” 2016 IL App (4th) 140760, ¶ 25.

       Because defendant made neither assertion, the appellate court affirmed the trial
       court’s order granting the State’s motion to dismiss defendant’s amended petition.
       2016 IL App (4th) 140760, ¶ 25. This court allowed defendant’s petition for leave
       to appeal. Ill. S. Ct. R. 315 (eff. Mar. 15, 2016).


¶ 22                                       ANALYSIS

¶ 23       On appeal, defendant contends that the trial court erred in dismissing his
       postconviction petition without an evidentiary hearing because he established a
       substantial showing of a constitutional violation. Specifically, defendant argues
       that he was denied his right to effective assistance of counsel when he entered into a
       fully negotiated guilty-plea agreement in reliance on his plea counsel’s erroneous
       advice that he would only serve 50% of his 18-year sentence if he pleaded guilty to
       the armed habitual criminal charge.

¶ 24       When, as here, a postconviction petition reaches the second stage, the circuit
       court reviews the petition and any accompanying documents to determine whether
       the petitioner has made “ ‘a substantial showing of a constitutional violation.’ ”
       People v. Tate, 2012 IL 112214, ¶ 10 (2012) (quoting People v. Edwards, 197 Ill.
2d 239, 246 (2001)). Upon a substantial showing of a constitutional violation, the
       petition must be advanced to the third stage, where the circuit court conducts an
       evidentiary hearing. 725 ILCS 5/122-6 (West 2012); Tate, 2012 IL 112214, ¶ 10.
       Upon no showing, the petition should be dismissed. Tate, 2012 IL 112214, ¶ 10.
       We review de novo the dismissal of a postconviction petition without an
       evidentiary hearing. People v. Sanders, 2016 IL 118123, ¶ 31.




                                               -6­
¶ 25       The sixth amendment guarantees a criminal defendant the right to effective
       assistance of trial counsel at all critical stages of the criminal proceedings,
       including the entry of a guilty plea. People v. Hughes, 2012 IL 112817, ¶ 44 (citing
       Missouri v. Frye, 566 U.S. 134, 140 (2012)). A claim that a defendant was denied
       his constitutional right to effective assistance of counsel is generally governed by
       the familiar two-pronged test established in Strickland, 466 U.S. 668. Under
       Strickland, a defendant must establish that his counsel’s performance fell below an
       objective standard of reasonableness and that he was prejudiced by counsel’s
       deficient performance. Hughes, 2012 IL 112817, ¶ 44.

¶ 26        The Strickland standard also applies to a claim that trial counsel was ineffective
       during the guilty-plea process. Hill v. Lockhart, 474 U.S. 52, 58 (1985). The first
       prong of Strickland remains the same under Hill for guilty-plea defendants. Hill,
474 U.S. at 58-59. For purposes of the second prong, however, a guilty-plea
       defendant “must show that there is a reasonable probability that, but for counsel’s
       errors, he would not have pleaded guilty and would have insisted on going to trial.”
       Hill, 474 U.S. at 59. This court follows Hill’s application of Strickland when a
       guilty-plea defendant raises a claim of ineffective assistance of counsel. People v.
       Valdez, 2016 IL 119860, ¶ 29; Hughes, 2012 IL 112817, ¶ 63; People v. Hall, 217
Ill. 2d 324, 335 (2005); Rissley, 206 Ill. 2d at 457. We have also held that “[a]
       conclusory allegation that a defendant would not have pleaded guilty and would
       have demanded a trial is insufficient to establish prejudice” for purposes of an
       ineffectiveness claim. Valdez, 2016 IL 119860, ¶ 29 (citing Hughes, 2012 IL
112817, ¶ 64, and Hall, 217 Ill. 2d at 335).

¶ 27       Here, the State does not contest defendant’s argument that his trial counsel’s
       performance was objectively unreasonable, the requisite showing for the first prong
       of Strickland. The applicable sentencing statute effectively requires a defendant
       convicted of the offense of armed habitual criminal to serve 85% of his sentence
       (730 ILCS 5/3-6-3(a)(2)(ii) (West 2012)), but defendant alleges in his petition that
       his counsel erroneously advised him that he would serve only 50% of his sentence
       for that offense. At this stage of review, we must take as true all well-pleaded facts
       in the petition and supporting documentation. People v. Pitsonbarger, 205 Ill. 2d
444, 467 (2002). We agree with defendant that there is no objectively reasonable
       justification for counsel’s erroneous advice on this straightforward and readily
       verifiable sentencing information. See, e.g., Padilla v. Kentucky, 559 U.S. 356, 369




                                                -7­
       (2010) (explaining the need for trial counsel to give “correct advice” to a defendant
       on a “truly clear” consequence of pleading guilty). Accordingly, we accept the
       State’s implicit concession that defendant’s allegations in his petition are sufficient
       to satisfy the first prong of Strickland.

¶ 28       We next address the prejudice prong, the primary focus of defendant’s
       argument before this court. As we have explained, Hill instructs that “[t]o establish
       prejudice in the guilty-plea context, ‘the defendant must show that there is a
       reasonable probability that, but for counsel’s errors, he would not have pleaded
       guilty and would have insisted on going to trial.’ ” Valdez, 2016 IL 119860, ¶ 29
       (quoting Hill, 474 U.S. at 59).

¶ 29       Although acknowledging that our decisions have relied on the Strickland
       standard as applied by the United States Supreme Court in Hill, defendant
       nonetheless contends that “[i]n Illinois, post-conviction petitioners alleging
       ineffective assistance of guilty plea counsel must go beyond what Hill v. Lockhart
       requires.” Citing Hall, 217 Ill. 2d at 335, and Rissley, 206 Ill. 2d at 459-60,
       defendant notes that this court has also required a guilty-plea defendant to raise a
       claim of innocence or state a plausible defense that could have been raised at trial to
       satisfy the prejudice prong.

¶ 30       Defendant contends that our holdings in Hall and Rissley, requiring a claim of
       actual innocence or a plausible trial defense, should be limited to ineffective
       assistance claims related to trial strategy but should not apply to a case like his,
       when a defendant pleads guilty based on counsel’s affirmative misrepresentation
       on the consequences of the plea. He further argues that an evidentiary hearing is
       necessary because his claim depends on matters outside the record, specifically his
       counsel’s sentencing advice. For support, defendant cites the appellate court’s
       decisions in Stewart and Kitchell. He also relies heavily on a decision issued by the
       United States Supreme Court while this appeal was pending, Lee v. United States,
       582 U.S. ___, 137 S. Ct. 1958 (2017). 2 Defendant argues that Lee “strongly



           2
             Lee was issued after defendant filed his opening brief in this appeal but before the State filed its
       appellee brief. The State addresses Lee in its brief. Defendant’s reply brief is devoted almost entirely
       to discussing the impact of Lee on his claims here.




                                                         -8­
       supports his argument that a static prejudice standard cannot be used to adjudicate
       all claims of ineffective assistance of guilty plea counsel.”

¶ 31       The State argues that Lee provides no basis for overturning this court’s
       precedent or reversing the appellate court’s judgment in this case. Instead, the State
       maintains that Lee reaffirms this court’s “bare allegation rule” but otherwise should
       be limited to cases involving deportation that include sufficient factual allegations
       that the possibility of deportation was the determinative factor in the defendant’s
       guilty plea.

¶ 32       Lee represents the Supreme Court’s most recent discussion of whether
       guilty-plea counsel’s allegedly deficient performance prejudiced a defendant for
       purposes of an ineffective assistance claim. Necessarily, Lee instructs our analysis
       of the issue presented here.

¶ 33       In Lee, the United States Supreme Court reviewed the ineffective assistance
       claim of a defendant who pleaded guilty to an aggravated felony that subjected him
       to mandatory deportation. Lee’s counsel erroneously informed him that his plea
       would not result in his deportation. Reaffirming the Hill standard for guilty-plea
       cases, the Court explained that “when a defendant claims that his counsel’s
       deficient performance deprived him of a trial by causing him to accept a plea, the
       defendant can show prejudice by demonstrating a ‘reasonable probability that, but
       for counsel’s errors, he would not have pleaded guilty and would have insisted on
       going to trial.’ ” Lee, 582 U.S. at ___, 137 S. Ct. at 1965 (quoting Hill, 474 U.S. at
       59).

¶ 34       Especially relevant to this case, Lee distinguished an ineffective assistance
       claim involving a matter of trial strategy related to a defendant’s acquittal prospects
       from a claim involving a defendant’s understanding of the consequences of
       pleading guilty. The first category requires a showing that a defendant would be
       “better off going to trial” absent his counsel’s deficient performance by
       establishing that he would have been acquitted or had a viable defense. Lee, 582
       U.S. at ___, 137 S. Ct. at 1965-66.

¶ 35      In contrast, Lee rejected the acquittal or viable defense requirements for the
       second category—an ineffective assistance claim related to a defendant’s
       understanding of the consequences of pleading guilty. As the Court instructed:




                                                -9­
              “Not all errors, however, are [related to a defendant’s prospects of
          acquittal]. Here Lee knew, correctly, that his prospects of acquittal at trial were
          grim, and his attorney’s error had nothing to do with that. The error was instead
          one that affected Lee’s understanding of the consequences of pleading guilty.
          The Court confronted precisely this kind of error in Hill. [Citation.] Rather than
          asking how a hypothetical trial would have played out absent the error, the
          Court considered whether there was an adequate showing that the defendant,
          properly advised, would have opted to go to trial. The Court rejected the
          defendant’s claim because he had ‘alleged no special circumstances that might
          support the conclusion that he placed particular emphasis on his parole
          eligibility in deciding whether or not to plead guilty.’ [Citation.]” Lee, 582 U.S.
          at ___, 137 S. Ct. at 1965.

       Although a defendant without a viable defense is highly likely to lose at trial and
       rarely could establish prejudice from accepting a favorable plea deal, the Court
       concluded that the probability of success at trial should not be the dispositive
       factor. Lee, 582 U.S. at ___, 137 S. Ct. at 1966.

¶ 36       Instead, Lee instructs that when a defendant’s claim of ineffective assistance of
       plea counsel involves a consequence of pleading guilty, it is appropriate to compare
       the consequences of a defendant’s conviction following a trial to the consequences
       of the defendant entering the guilty plea. Lee, 582 U.S. at ___, 137 S. Ct. at 1966.
       As the Court explained:

              “When those consequences are, from the defendant’s perspective, similarly
          dire, even the smallest chance of success at trial may look attractive. For
          example, a defendant with no realistic defense to a charge carrying a 20-year
          sentence may nevertheless choose trial, if the prosecution’s plea offer is 18
          years.” Lee, 582 U.S. at ___, 137 S. Ct. at 1966-67.

       Applying those considerations to Lee’s case, the Court concluded that Lee
       adequately demonstrated a reasonable probability that he would have rejected the
       plea if he had been properly advised that his plea would lead to his mandatory
       deportation. Lee, 582 U.S. at ___, 137 S. Ct. at 1967.

¶ 37      In reaching that conclusion, the Court recognized that Lee’s case presented
       “unusual circumstances.” Lee, 582 U.S. at ___, 137 S. Ct. at 1967. The Court




                                              - 10 ­
       observed that Lee and his trial counsel testified at the evidentiary hearing that Lee
       would have proceeded to trial if he had known about the deportation consequences.
       During the plea colloquy, Lee replied affirmatively when the trial court asked
       whether his decision to plead guilty was affected by the possibility that his
       conviction could result in his deportation. When the court asked how it affected his
       decision to plead, Lee responded “ ‘I don’t understand.’ ” Lee, 582 U.S. at ___, 137
       S. Ct. at 1968. Only after Lee’s counsel assured Lee that the judge’s statement was
       a “ ‘standard warning’ ” was Lee willing to proceed with his guilty plea. Lee, 582
       U.S. at ___, 137 S. Ct. at 1967-68.

¶ 38       The Court emphasized the severity of the consequences of deportation. These
       consequences were especially true for Lee, who had lived in the United States for
       almost three decades, had two established businesses in Tennessee, and was the
       only family member in the United States who could care for his elderly
       parents—both naturalized American citizens. There was no evidence that Lee had
       any connections to South Korea, his native country, or that he had ever returned
       there since leaving as a child. Lee, 582 U.S. at ___, 137 S. Ct. at 1968.

¶ 39       The Court in Lee also addressed the government’s claim that Padilla, 559 U.S.
       at 372, required Lee to show that a decision to reject the plea “would have been
       rational under the circumstances.” The government argued that Lee could not make
       that showing because going to trial would have only delayed the inevitable
       consequence of mandatory deportation. Rejecting the government’s argument, the
       Court concluded it would not be irrational for Lee to reject the plea because he still
       had a chance, however remote, to avoid deportation by going to trial. The Court
       explained that Lee had strong connections to the United States, the consequence of
       taking a chance at trial was not markedly harsher than pleading guilty, and it was
       apparent that deportation was the determinative issue for Lee. Lee, 582 U.S. at ___,
       137 S. Ct. at 1968-69.

¶ 40        This court’s jurisprudence is consistent with Lee. We similarly follow Hill’s
       application of the Strickland test to claims of ineffective assistance of guilty-plea
       counsel. Valdez, 2016 IL 119860, ¶ 29; Hughes, 2012 IL 112817, ¶ 63; Hall, 217
Ill. 2d at 335; Rissley, 206 Ill. 2d at 457. Recently, we held that “ ‘a petitioner must
       convince the court that a decision to reject the plea bargain would have been
       rational under the circumstances’ ” when the claim involved counsel’s alleged




                                                - 11 ­
       failure to advise a defendant on the deportation consequences of pleading guilty.
       Valdez, 2016 IL 119860, ¶ 29 (quoting Padilla, 559 U.S. at 372); see also Hughes,
       2012 IL 112817, ¶ 65 (applying same Padilla standard).

¶ 41       Lee similarly considered Padilla’s “rational under the circumstances” standard.
       See Lee, 582 U.S. at ___, 137 S. Ct. at 1968-69 (discussing and rejecting the
       government’s claim that Lee failed to satisfy Padilla). As Lee explained, when a
       defendant does not have a viable defense strategy or chance of acquittal, “[t]he
       decision whether to plead guilty also involves assessing the respective
       consequences of a conviction after trial and by plea.” Lee, 582 U.S. at ___, 137 S.
       Ct. at 1966. In other words, Lee requires a consideration of the specific
       circumstances of each case when assessing a guilty-plea defendant’s ineffective
       assistance claim based on his understanding of the consequences of pleading guilty.

¶ 42      This comports with our approach in Valdez and Hughes. Like Lee, both Valdez
       and Hughes involve ineffective assistance claims related to a defendant’s
       understanding of the consequences of pleading guilty.

¶ 43       Valdez addressed a defendant’s claim that he was prejudiced by his counsel’s
       failure to advise him properly on the deportation consequences of pleading guilty.
       Valdez, 2016 IL 119860, ¶¶ 29-32. We determined that Valdez was not prejudiced
       by his counsel’s deficient advice because the record established that the trial court
       provided the relevant information under section 113-8 of the Code of Criminal
       Procedure of 1963 (725 ILCS 5/113-8 (West 2012)). Valdez, 2016 IL 119860,
       ¶¶ 31-32.

¶ 44       Similarly, Hughes addressed a defendant’s claim that he was prejudiced by his
       counsel’s failure to advise him properly on the potential for the State to seek his
       commitment as a sexually violent person if he pleaded guilty. Hughes, 2012 IL
112817, ¶¶ 63-66. After explaining that resolution of the prejudice inquiry “will
       turn on the facts of a particular case,” we concluded that Hughes’s “mere assertion”
       that he would not have pleaded guilty if properly advised by counsel was
       insufficient to establish prejudice. Hughes, 2012 IL 112817, ¶¶ 65-66.

¶ 45       In comparison to Valdez and Hughes, this court has taken a different approach
       when reviewing an ineffective assistance claim related to a defendant’s defense
       strategy or chance of acquittal, i.e., a defendant’s prospects at trial. In that type of




                                                - 12 ­
       case, this court requires a claim of innocence or a plausible defense to establish
       prejudice. See Hall, 217 Ill. 2d at 335-36 (requiring claim of innocence or plausible
       defense to support an ineffectiveness claim based on plea counsel’s allegedly
       erroneous advice that the defendant had no defense to the charge of aggravated
       kidnapping); Rissley, 206 Ill. 2d at 459-62 (requiring claim of innocence or
       plausible defense to support an ineffectiveness claim based on plea counsel’s
       alleged failure to investigate a potential insanity defense and counsel’s
       misunderstanding of the procedures used in a capital case).

¶ 46       We agree with defendant that the innocence or plausible defense standard from
       Hall and Rissley is inapplicable here. See Lee, 582 U.S. at ___, 137 S. Ct. at 1965
       (distinguishing guilty-plea counsel’s error related to a defendant’s chance of
       acquittal or prospects at trial with plea counsel’s error related to a defendant’s
       understanding of the consequences of pleading guilty). Defendant alleges that he
       was prejudiced by his counsel’s failure to advise him correctly that he was required
       to serve 85% of his sentence. His allegation involves his understanding of the
       consequence of his guilty plea, the type of claim considered in Lee and this court’s
       decisions in Valdez and Hughes.

¶ 47        While we agree with defendant that Hall and Rissley do not apply to his claim,
       our inquiry is not over. Neither Lee nor any decision from this court allows an
       ineffective assistance claim to satisfy the requisite prejudice prong based solely on
       the bare allegation that the defendant would have rejected the plea if his guilty-plea
       counsel had provided accurate advice. Indeed, this court recently reaffirmed our
       prior consistent holdings that “[a] conclusory allegation that a defendant would not
       have pleaded guilty and would have demanded a trial is insufficient to establish
       prejudice” for purposes of the Strickland analysis. Valdez, 2016 IL 119860, ¶ 29
       (citing Hughes, 2012 IL 112817, ¶ 64, and Hall, 217 Ill. 2d at 335). Lee similarly
       concluded that “[c]ourts should not upset a plea solely because of post hoc
       assertions from a defendant about how he would have pleaded but for his attorney’s
       deficiencies.” Lee, 582 U.S. at ___, 137 S. Ct. at 1967. To the extent the appellate
       court’s decisions in Stewart and Kitchell conflict with these decisions, they are
       overruled.

¶ 48       Although Lee was not decided when we issued our decision in Valdez, nothing
       in Lee suggests that we should reconsider our analysis. If anything, Lee bolsters our




                                               - 13 ­
       determination in Valdez that we must consider the relevant surrounding
       circumstances to assess prejudice. See Lee, 582 U.S. at ___, 137 S. Ct. at 1966 (for
       purposes of analyzing an ineffective assistance claim, a defendant’s decision
       whether to plead guilty “involves assessing the respective consequences of a
       conviction after trial and by plea”). As we explained in Valdez, for a guilty-plea
       defendant to obtain relief on a claim that he relied on his counsel’s erroneous
       advice about a consequence of his plea, the defendant “ ‘must convince the court
       that a decision to reject the plea bargain would have been rational under the
       circumstances.’ ” Valdez, 2016 IL 119860, ¶ 29 (quoting Padilla, 559 U.S. at 372).

¶ 49       Here, defendant’s allegation in his petition, standing alone, is insufficient to
       establish prejudice. Pursuant to Lee and this court’s decisions in Valdez and
       Hughes, we must examine the circumstances surrounding his plea. Defendant was
       charged with (1) being an armed habitual criminal, a Class X felony with a
       sentencing range of 6 to 30 years’ imprisonment (720 ILCS 5/24-1.7(b) (West
       2012); 730 ILCS 5/5-4.5-25 (West 2012)), and (2) home invasion, a Class X felony
       that included a mandatory 15-year firearm enhancement for a total sentencing
       range of 21 to 45 years’ imprisonment (720 ILCS 5/19-6(c) (West 2012)). With
       defendant’s significant criminal history, it is entirely possible that he would have
       received sentences on the higher end of those ranges. And there is little doubt that
       defendant would have been convicted of both offenses—defendant, a convicted
       felon, was apprehended by police officers inside the victims’ home after he pointed
       a handgun at the officers.

¶ 50       By pleading guilty, however, defendant received only a single Class X felony
       conviction for armed habitual criminal with a mid-range sentence of 18 years’
       imprisonment. Most critically, in exchange for defendant’s pleading guilty, the
       State agreed to nol-pros the home invasion charge. Defendant, therefore, avoided a
       conviction for home invasion, a Class X felony that included a mandatory 15-year
       firearm enhancement, for a sentencing range of 21 to 45 years’ imprisonment.
       Given the nature of his crime and his criminal history, defendant most likely would
       have received a sentence on the higher end of that range. Indisputably, any sentence
       on an armed violence conviction would have been greater than the 18-year sentence
       defendant received for armed habitual criminal by pleading guilty. See Lee, 582
       U.S. at ___, 137 S. Ct. at 1966 (explaining that a defendant’s decision to plead




                                              - 14 ­
       guilty “involves assessing the respective consequences of a conviction after trial
       and by plea”).

¶ 51       Moreover, unlike the defendant in Lee, nothing in defendant’s plea colloquy
       demonstrates that his primary focus when pleading guilty was serving 50% of his
       sentence. See Lee, 582 U.S. at ___, 137 S. Ct. at 1968 (concluding, in relevant part,
       that Lee’s responses on deportation consequences during the plea colloquy
       demonstrated that he placed paramount importance on avoiding deportation). In
       addition, defendant denied on the record that he was promised anything during the
       plea negotiations.

¶ 52       Based on these circumstances, we conclude that defendant has failed to
       establish the requisite showing of prejudice because he has not shown that a
       decision to reject his plea bargain would have been rational under the
       circumstances of his case. Valdez, 2016 IL 119860, ¶ 29; Hughes, 2012 IL 112817,
       ¶¶ 65-66. Without the requisite substantial showing of a constitutional violation,
       defendant’s postconviction petition is not entitled to an evidentiary hearing.

¶ 53       In closing, we acknowledge the inherent challenge of successfully raising a
       claim of ineffective assistance of guilty-plea counsel. But we necessarily reject
       defendant’s implicit assertion that Lee lowered the threshold for establishing
       prejudice when the ineffective assistance claim involves a consequence of pleading
       guilty. Lee expressly reaffirmed “Strickland’s high bar” and recognized society’s
       strong interest in the finality of convictions based on guilty pleas. Lee, 582 U.S. at
       ___, 137 S. Ct. at 1967. Our holding in this case is consistent with those principles.



¶ 54                                     CONCLUSION

¶ 55      For these reasons, we affirm the judgments of the appellate and circuit courts.
       Defendant’s allegations in his postconviction petition failed to establish a
       substantial showing of a constitutional violation, and his petition was properly
       dismissed without an evidentiary hearing.


¶ 56      Affirmed.




                                               - 15 ­